internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-119206-99 date date re parent psub1 subsidiary psub2 psub2-llc psub2-llc-a subsidiary plr-119206-99 llc-a2 llc-a2’s subsidiary llc-a1 psub2-llc-b llc-b1 llc-b2 llc-c1 llc-c2 psub3 plr-119206-99 psub4 subsidiary psub5 psub6 psub7 subsidiary 7a subsidiary 7b subsidiary 7c psub8 distributing plr-119206-99 dsub1 dsub1’s subsidiaries dsub2 dsub3 corporation d-llc1 d-llc-a1 d-llc-a2 d-llc plr-119206-99 controlled csub csub csub3 csub4 csub4’s llc c-llc1 c-llc2 c-llc4 c-llc3 c-llc5 plr-119206-99 serviceco new llc state x state y business a activity a1 activity a2 activity a3 asset group asset group asset group asset group asset group asset group plr-119206-99 asset group asset group asset group agreements state commission federal commission d e f dollar_figureg dollar_figureh i j we reply to your letter dated date in which you request rulings as to the federal tax consequences of a proposed transaction additional information was received in subsequent submissions the information provided is summarized below parent an accrual basis taxpayer is a holding_company and the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns parent’s common_stock is publicly traded on national exchanges parent has no preferred_stock outstanding parent conducts its various businesses through directly and indirectly owned subsidiaries and limited_liability companies parent owns percent of the stock of psub1 psub2 psub3 psub4 psub5 psub6 psub7 and psub8 psub1 wholly owns the stock of subsidiary psub2 owns various subsidiaries and psub2-llc which owns the limited_liability companies plr-119206-99 and subsidiaries that comprise group and group specifically group includes wholly-owned psub2-llc-a which holds all of the stock of subsidiary subsidiary holds an f percent interest in llc-a2 which in turn wholly owns the stock of llc-a2’s subsidiary psub2-llc-a also wholly owns llc-a1 group includes psub2-llc-b which wholly owns llc-b1 and llc-b2 llc-b2 in turn wholly owns llc-c1 and llc- c2 psub4 owns d percent of the stock of subsidiary psub7 owns all of the stock of subsidiary 7a subsidiary 7b and subsidiary 7c parent also owns all of the outstanding common_stock of distributing a state x corporation the outstanding preferred_stock of distributing is publicly traded and its market_value represents approximately e percent of the total value of all outstanding capital stock of distributing distributing is engaged in all aspects of business a including activity a1 activity a2 and activity a3 distributing operates business a directly and through a wholly- owned limited_liability_company d-llc1 for which distributing has elected treatment as a disregarded_entity activity a1 is accomplished through the operation of certain facilities in state x asset group asset group asset group asset group and asset group activity a2 involves the provision of services to approximately i customers in state x utilizing asset group distributing conducts the retail aspects of activity a3 through d-llc1 and asset group and the wholesale aspects through a division of distributing division and asset group distributing also owns all of the stock of dsub1 dsub2 dsub3 d-llc2 and j percent of the stock of corporation dsub1 owns all of the stock of each of dsub1’s subsidiaries controlled a wholly-owned subsidiary of distributing is a state x corporation controlled currently owns all of the outstanding_stock of csub1 a group finance subsidiary csub2 which owns asset group csub3 which is currently dormant and csub4 which provides cash management services and intragroup loans to members of the distributing group distributing is subject_to regulation by state commission and certain of its activities are subject_to regulation by federal commission parent’s objective in this proposed transaction is to restructure its operations and assets related to business a through a series of steps to place all of its unregulated activities activity a1 and activity a3 in controlled distributing will continue to own and operate the regulated activity a2 controlled will become and distributing will remain a first-tier subsidiary of parent thus parent has proposed the following steps i controlled has formed a number of limited_liability companies in state y of which it will be the sole owner and member each limited_liability plr-119206-99 ii iii iv company will be a disregarded_entity treated as a division of controlled for federal_income_tax purposes distributing will transfer assets associated with activity a1 and the liabilities associated with those assets to each of controlled’s new limited_liability companies formed in step i in constructive exchange for controlled stock specifically distributing will transfer asset group to c-llc1 asset group to c-llc2 asset group to c-llc3 asset group to c-llc4 and asset group which includes distributing’s j percent stock ownership in corporation to c-llc5 controlled has formed new llc in state y of which it will be the sole owner and member and which will be a disregarded_entity treated as a division of controlled for federal_income_tax purposes controlled will transfer c-llc1 c-llc2 c-llc3 c-llc4 and c-llc5 to new llc distributing will transfer division which currently holds all of distributing’s assets associated with the wholesale aspect of unregulated activity a3 and its related liabilities to d-llc1 distributing then will transfer d-llc1 and all of its stock interests in dsub1 dsub2 and dsub3 to controlled in constructive exchange for controlled stock controlled then will transfer dsub1 dsub2 and dsub3 to new llc v in connection with these transfers controlled will assume distributing’s obligation under two debt instruments the debt assumption note with a remaining principal balance of approximately dollar_figureg and note payable to psub3 in the amount of approximately dollar_figureh which evidences a loan to be made by psub3 to distributing in connection with the proposed transaction psub3 will fund the loan with cash borrowed from unrelated third parties and distributing will use the cash to retire existing debt vi distributing will distribute the stock of controlled to parent in order to fully accomplish its internal restructuring parent proposes the following additional steps vii prior to distributing’s distribution of the controlled stock subject_to state commission approval controlled will distribute the stock of csub3 to distributing csub3 will be converted into a limited_liability_company viii controlled will transfer the stock of csub2 to new llc which in turn will transfer that stock to c-llc2 c-llc3 and c-llc4 csub2 owns asset plr-119206-99 group which is associated with the assets held by c-llc2 c-llc3 and c-llc4 psub2 will be converted into a limited_liability_company by merger into a limited_liability_company newly formed by parent psub2-llc a wholly-owned limited_liability_company of psub2 will distribute all of its ownership interests in group and group to psub2 psub2 will distribute all of its ownership interests in group and group to parent ix x xi xii parent will transfer its interests in group and group to controlled which will transfer those interests to new llc xiii parent will transfer all of its ownership_interest in psub2 and all of the outstanding_stock of psub1 psub4 psub6 psub8 and psub5 to controlled xiv controlled will transfer all of the stock of psub1 psub4 psub5 psub6 and psub8 to d-llc1 xv psub1 will distribute the stock of its wholly-owned subsidiary to d-llc1 xvi parent will transfer certain contracts and other assets related to activity a3 to controlled controlled then will transfer those items to d-llc1 xvii parent will form a new subsidiary serviceco which will perform certain administrative services for all members of the distributing group we have received financial information indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer has not made any representations nor requested any rulings with respect to and we express no opinion about steps vii through xvii taxpayer has made the following representations with respect to steps i through vi a other than amounts owing from time to time under the agreements no intercorporate debt will exist between distributing and controlled or controlled_subsidiaries at the time of or subsequent to the transaction none of such obligations are or will be stock_or_securities b no part of the consideration distributed by distributing will be received by plr-119206-99 parent as a creditor employee or in any capacity other than as a shareholder of distributing the five years of financial information submitted on behalf of distributing represents the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is motivated in whole or substantial part by the corporate business_purpose of fit and focus no securities other than stock of controlled will be distributed there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any distributing or controlled stock after the transaction except for periodic sinking_fund redemptions of distributing’s publicly traded preferred_stock there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the amount of the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled the liabilities assumed as determined under sec_357 in the transaction except for note and note were incurred in the ordinary course of business and are associated with the assets being transferred immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and c d e f g h i j k plr-119206-99 sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distributing will not have an excess_loss_account with respect to the controlled stock immediately before the distribution none of the assets transferred from distributing to controlled will be subject_to investment_tax_credit_recapture no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock within the meaning of sec_355 payments made in connection with all continuing transactions between distributing and controlled will be at arm’s length prices determined with reference to market conditions subject_to where applicable terms and conditions approved by the state commission and or federal commission l m n o based solely on the information submitted and the representations set forth above we rule as follows the transfer of assets described in steps ii and iv by distributing in constructive exchange for the stock of controlled and controlled’s assumptions of note and note will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain will be recognized by distributing upon the transfers of assets to controlled in constructive exchange for stock of controlled and controlled’s assumptions of note and note sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the assets from distributing in constructive exchange for controlled stock sec_1032 the basis of the assets to be received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer of such assets to controlled sec_362 plr-119206-99 the holding_period of each asset to be received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing on the distribution of all of the controlled stock to parent sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent on its receipt of controlled stock in the distribution sec_355 the basis of the stock of distributing and controlled in the hands of parent will be the same as the basis of the distributing stock held by parent immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 and b the holding_period of the controlled stock to be received by parent will include the holding_period of its distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations including the consolidated_return_regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically the taxpayer understands that the national_office of the internal_revenue_service as requested by the taxpayer has considered and rules on only steps i through vi the taxpayer acknowledges that all other steps including but not limited to steps vii through xvii have not been reviewed or ruled upon by the national_office the taxpayer further acknowledges that the federal_income_tax consequences of these other related steps may be examined and determined by the appropriate district director’s office on audit of the federal tax returns filed by parent and its affiliates in which these steps are reported temporary or final regulations relating to one or more of the issues addressed in this ruling including regulations under sec_358 have yet to be adopted therefore this ruling letter may be modified or revoked if adopted temporary or final regulations are inconsistent with any provision conclusions reached herein see section dollar_figure of revproc_2000_1 2000_1_irb_4 which addresses in greater detail when a plr-119206-99 ruling will be revoked or modified however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
